Case 6:20-cv-00692-RRS-PJH Document 30 Filed 03/05/21 Page 1 of 6 PageID #: 180




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


 HENRY DESHOTEL, ET AL.                                CASE NO. 6:20-CV-00692

 VERSUS                                                JUDGE ROBERT R. SUMMERHAYS

 ONLYMOSO USA CORP., ET AL.                            MAGISTRATE JUDGE PATRICK HANNA



                                               RULING

        Pending before the Court are “Objections to Magistrate Judge’s Report and

 Recommendation” [ECF No. 27] filed by Plaintiffs Henry Deshotel, Dry Bayou Enterprises, LLS,

 Jason Dutil, Bret Hanchey, Jeff Hanchey, Bamboo Farm Enterprises, LLC, Blake McManus, Mark

 Thompson, HASC Rentals, LLC, HASC Bamboo, LLC, and Plantation Trace Development, LLC

 (collectively, “Plaintiffs”). Plaintiffs object to Magistrate Judge Hanna’s Report and

 Recommendation [ECF No. 26] that the Court grant the Motion to Transfer Venue [ECF No. 13]

 filed by defendant OnlyMoso USA Corp. (“OnlyMoso”). OnlyMoso has responded to the

 objections [ECF No. 28], to which Plaintiffs have filed a reply. [ECF No. 29] For the reasons given

 below, the Magistrate Judge’s Report and Recommendation is ADOPTED.

                                                I.
                                            BACKGROUND

        Plaintiffs are Louisiana individuals and companies who contracted to buy bamboo from

 OnlyMoso, a Florida company. [ECF No. 1] Plaintiffs allege that OnlyMoso warranted and

 recommended that the bamboo was suitable for commercial cultivation in Louisiana, that the

 bamboo was in fact not suitable to be cultivated in Louisiana, and that OnlyMoso knew of this

 defect prior to sale. [Id.] Plaintiffs filed suit in this matter, seeking damages and attorney fees for

 claims that include negligence, breach of contract, breach of implied and express warranties,

                                                   1
Case 6:20-cv-00692-RRS-PJH Document 30 Filed 03/05/21 Page 2 of 6 PageID #: 181




 redhibition, negligent misrepresentation, fraud, and tortious interference with business

 relationships. [Id.]

          OnlyMoso filed a Motion to Transfer Venue, requesting that the Court enforce forum

 selection clauses in Plaintiffs’ contracts and transfer their case. [ECF No. 13] OnlyMoso asserts

 that the forum selection clauses require the parties to litigate claims related to the contracts either

 in New Orleans, Louisiana (as to Plantation Trace Developments, LLC (“Plantation Trace”)) or

 Miami-Dade County, Florida (as to the remaining Plaintiffs). [Id.] Plaintiffs oppose transfer on the

 grounds that the forum selection clause does not apply to their claims. [ECF No. 16] Plaintiffs

 argue that their claims arise under the terms of their respective sales contracts, which are

 memorialized in the order form they each executed (the “Order Forms”). [Id.] Plaintiffs assert that

 the forum selection clause is part of a buy back agreement, a separate contract which they each

 also executed (the “Buy Back Agreements”), and therefore does not apply to their claims under

 the Order Forms. [Id.]1

          Magistrate Judge Hanna held that the Order Form’s terms incorporate by reference the Buy

 Back Agreement, and therefore the forum selection clause applies to all of the Plaintiffs’ claims.

 [ECF No. 26] Reasons supporting that conclusion include that: the Order Forms’ terms specifically

 express a desire to enter a buy back agreement; those terms include blanks that provide the acreage

 covered by the envisioned buy back agreement and the discount the purchaser receives in return;

 the Order Forms do not give the purchaser an option not to enter a buy back agreement; the Buy

 Back Agreements are printed on the reverse side of the Order Form; each Plaintiff separately

 executed a Buy Back Agreement; and the OnlyMoso sales literature that was provided to Plaintiffs


 1
   Plaintiffs alternatively argue that if the forum selection clause applies to their claims, then it permits litigation to be
 brought in the Western District of Louisiana, so transfer should be denied. [ECF No. 16] Plaintiffs further alternatively
 argue that if the forum selection clause mandates litigation in another district, then it is unjust and unreasonable, so
 transfer should be denied. [Id.]

                                                              2
Case 6:20-cv-00692-RRS-PJH Document 30 Filed 03/05/21 Page 3 of 6 PageID #: 182




 highlights a guaranteed buy back by OnlyMoso as an incentive for entering a sales contract. [ECF

 No. 26 at 6-8] In light of these findings, the Magistrate Judge concluded that each Order Form and

 Buy Back Agreement compose part of one overarching agreement and set of obligations (i.e., to

 sell and to buy back later), rather than two conceptually distinct contracts. [ECF No. 26 at 8]

 Consequently, and in light of the incorporation language, the forum selection clause in the Buy

 Back Agreement applies to both contracts. Magistrate Judge Hanna went on to conclude that the

 forum selection clause is mandatory, rather than permissive, and that the Plaintiffs’ arguments do

 not overcome the presumption in favor of enforcing a mandatory forum selection clause. [Id. at

 13-15] Magistrate Judge Hanna accordingly recommended that the Court grant OnlyMoso’s

 motion to transfer and transfer each Plaintiff’s claims to the venue required by the respective forum

 selection clause. [Id.]

                                                  II.
                                       STANDARD OF REVIEW

         When reviewing timely objections to portions of a magistrate judge’s report and

 recommendation, the Court must make a de novo review of those portions that have been objected

 to. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Otherwise, the Court must review

 the report for findings that are either clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1).

                                                 III.
                                              ANALYSIS

         Plaintiffs object only that the Magistrate Judge’s decision relied on a single, allegedly

 unsupported statement by OnlyMoso that the Buy Back Agreement is physically located on the

 reverse side of the Order Form. [ECF No. 27 at 2] Plaintiffs assert that there is no evidence that

 the Buy Back Agreement and Order form are on the reverse sides of the same document or are




                                                  3
Case 6:20-cv-00692-RRS-PJH Document 30 Filed 03/05/21 Page 4 of 6 PageID #: 183




 even attached to one another, that such is not the case, and that therefore transfer should be denied.2

 [Id. at 2-3] OnlyMoso responds by reasserting that the Order Form and Buy Back Agreement

 appear on reverse sides of the same document, as evidenced by the fact that the Order Forms refer

 to a buy back agreement “as descripted on the back of this contract,” and attaches a Declaration

 by OnlyMoso’s Sales Manager in support. [ECF Nos. 28 at 1-2; 28-1] OnlyMoso otherwise

 reiterates the Magistrate Judge’s conclusions and argues that the recommendation should be

 adopted. [Id. at 3-4] In reply, Plaintiffs assert that only some of the Order Forms they filled out

 refer to the terms of the buy back agreement as being “descripted on the back of this contract,”

 while the others refer to the terms as being “descripted in the buy back agreement.” [ECF No. 29

 at 1-2]

           The Court overrules the objection. As the Plaintiffs admit, the Order Forms executed by

 Dry Bayou Enterprises, LLC, Blake McManus and Mark Thompson, and Jason Dutil each provide

 that the purchaser wishes to enter a Buy Back Agreement “as descripted on the back of this

 contract.” [ECF No. 16-3 at 1, 2, 7] This alone suggests that the Buy Back Agreement is drafted

 so as to be on the reverse side of some Order Forms. The remaining Order Forms refer to the Buy

 Back Agreement “as descripted in the buy back agreement.” [Id. at 3, 4, 5, 6] The Declaration of

 Roberto Seminara, while not dispositive, is testimonial evidence that the Order Form and Buy

 Back Agreement are generally found on reverse side of the same page. [ECF No. 28-1 at 1]

 Accordingly, there is in fact evidence that at least some Buy Back Agreements are printed on the

 reverse of some Order Forms.




 2
  Plaintiffs also object that Petrohawk Properties, L.P. v. Chesapeake Louisiana, L.P., 689 F.3d 380, 394 (5th Cir.
 2012), which the Magistrate Judge cites, and Action Fin. Corp. v. Nichols, 180 So.2d 81, 83 (La. 2d Cir. 1965),
 which Petrohawk cites, are inapposite. [ECF No. 27 at 3-4]

                                                          4
Case 6:20-cv-00692-RRS-PJH Document 30 Filed 03/05/21 Page 5 of 6 PageID #: 184




        Furthermore, even assuming that the Order Forms and Buy Back Agreements are separate

 sheets of paper, the Court finds that the Order Form incorporates the terms of the Buy Back

 Agreement, and vice versa. When a contract “expressly refers to and incorporates another

 instrument in specific terms which show a clear intent to incorporate that instrument into the

 contract, both instruments are to be construed together.” One Beacon Ins. Co. v. Crowley Marine

 Servs., Inc., 648 F.3d 258, 267 (5th Cir. 2011). The totality of the evidence in the record, including

 those portions of the Report and Recommendation to which Plaintiffs do not object, support this

 conclusion.

        Plaintiffs have provided executed Order Forms and Buy Back Agreements for each party.

 As the Magistrate Judge noted, each Order Form includes a term whereby the purchaser wishes to

 enter into a buy back agreement, with blanks provided for the number of acres the agreement will

 cover and the amount of the discount the purchaser will receive. [ECF No. 16-3 at 1-8] There

 appears to be no basis to opt out of this term, and every set of blanks is filled out. [Id.] Each Buy

 Back Agreement, except the one executed by Dry Bayou Enterprises, LLC, also includes this term,

 with the blanks filled out in amounts that match the blanks in the corresponding Order Form. [ECF

 No. 16-4 at 1-7] Furthermore, every executed Buy Back Agreement specifically refers to terms in

 the Order Form, such as: “Purchaser agrees to sell back the production of bamboo canes and shoots

 to OnlyMoso U.S.A. Corp. for 10 years and obtain the loan/discounted price in such order form”

 and “[t]he amount of funds obtained as loan/discount…as shown on the front page of the order

 form, will be given back to ONLYMOSO USA Corp….” [Id.] Interpretation of the Order Form

 therefore relies on terms in the Buy Back Agreement, and interpretation of the Buy Back

 Agreement relies on terms in the Order Form.

        In sum, the Court adopts the Magistrate Judge’s Report and Recommendation.



                                                   5
Case 6:20-cv-00692-RRS-PJH Document 30 Filed 03/05/21 Page 6 of 6 PageID #: 185




                                                 IV.
                                            CONCLUSION

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Magistrate Judge’s

 Report and Recommendation [ECF No. 26] is ADOPTED. The Motion to Transfer Venue [ECF

 No. 13] filed by defendant OnlyMoso USA Corp. is GRANTED. The claims of Plantation Trace

 Developments, LLC in this matter shall be severed and transferred to the Eastern District of

 Louisiana. The remaining Plaintiffs’ claims shall be transferred to the Southern District of Florida.

        THUS DONE AND SIGNED in Chambers on this 5th day of March, 2021.




                                                         ROBERT R. SUMMERHAYS
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
